UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7265


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01044-RBH-1)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raymond Edward Chestnut appeals the district court’s

orders   denying   without    prejudice      his    motion   to     correct    the

presentence   investigation         report   and   denying   his     motion    for

reconsideration.      We     have    reviewed      the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. Chestnut, No. 4:05-cr-

01044-RBH-1 (D.S.C. Aug. 1 & Aug. 18, 2014).               Chestnut’s motions

for appointment of counsel and for preparation of a transcript

at   Government    expense    are     denied.       We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2